Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022, that includes a response to the Final Office Action mailed May 17, 2022, has been entered. Claim 1 has been amended; claims 2, 3, 15-17, 20, 32, 33, and 36-39 have been canceled; and no claims have newly added. Claims 5-13, 18, 19, 21-28, 34, 35, and 40-44 have been withdrawn. Claims 1, 4, 14, and 29-31 are under examination in the application.
Withdrawal of Prior Claim Objections
Claim 1 has been satisfactorily amended. Therefore, the objections of claim 1 presented in the Final Office Action mailed May 17, 2022, and those presented in the Advisory Action mailed July 26, 2022, are hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
	The 35 USC 112(b) issues presented in the Final Office Action mailed May 17, 2022, and presented in the Advisory Action mailed July 26, 2022, are hereby withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 14, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Beyer et al. (U.S. Patent Application Pub. No. 2014/0134221), in view of Murad (Happi [online]; 2012) and El Maghraby et al. (Int. J. Pharm. 2000; 196: 63-74).
Applicant Claims
Applicant’s elected subject matter is directed to a skin penetrating composition comprising 2-5 wt% emulsifier comprising an inulin molecule modified by linear C8-C22 alkyl groups having a degree of modification of 0.03-0.15; 0.1-20 wt% coemulsifier comprising a polyoxyethylene molecule consisting of 4-100 oxyethylene groups esterified with one C8-C22 fatty acid; 0.1-10 wt% of a C12-C22-alkyltrimethylammonium salt; 1-30 wt% glycerol (i.e. a polyol solvent); and 1-50 wt% retinol (i.e. vitamin active); wherein the composition has a particle size of 50-1000 nm. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Beyer et al. disclose a skin penetrating “variant” of a UV protective lipid vesicle with good adhesion to the skin comprising a liposomal carrier system that penetrates the skin comprising e.g. phospholipids in which at least one antioxidant is encapsulated therein; wherein said antioxidant can be present in the amount of 0.01-20 wt% and can be e.g. a vitamin, and wherein the lipid vesicle has a particle size of 10-1000 nm. The UV protective lipid vesicle itself comprises 5-25 wt% of e.g. inulin lauryl carbamate (i.e. an inulin molecule modified by linear C8-C22 alkyl groups) having a degree of modification most preferably of 0.03-0.15; 0.1-10 wt% of a positively charged molecule, e.g. C12-C22 alkyltrimethylammonium salt; and 0.01-10 wt% e.g. polyol (e.g. glycerol); wherein the composition can further comprise e.g. oils and antioxidants, and has a positive surface charge of 1-150 mV, which positive surface charge affords the advantages that it permits stable incorporation of large amounts of lipophilic active in the nano-scale particle, permits good adhesion to the skin surviving several washings, and permits incorporation of the encapsulated lipophilic active in hydrophilic (e.g. water-based) cosmetic and pharmaceutical formulations (abstract; paragraphs 0009, 0010, 0034, 0037-0039, 0041, 0044, 0050, 0054, 0057, 0059, 0067, 0069-0071, 0074, 0081; claims 19-21, 25).
Murad discloses that retinol is a vitamin (i.e. Vitamin A) and a potent antioxidant, and that micro-encapsulated retinol applied to skin can help reduce the appearance of deep wrinkles. 
El Maghraby et al. disclose liposomal carrier systems that penetrate the skin comprising phosphatidylcholine (i.e. phospholipid) and an edge activator such as e.g. 10 wt% TWEEN 80 (i.e. Polysorbate 80, i.e. polyoxyethylene (20) sorbitan monooleate; i.e. a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid); wherein the lipid vesicle has a particle size of 133 ± 25 nm, and wherein TWEEN 80 significantly improved the transdermal delivery of estradiol, the model lipophilic drug encapsulated therein (abstract; pages 64, 70, 72).
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
Beyer et al. do not explicitly disclose that the antioxidant vitamin active is retinol, and that the lipid vesicle further contains 0.1-10 wt% of a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid. These deficiencies are cured by the teachings of Murad and El Maghraby et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Beyer et al., Murad, and El Maghraby et al., outlined supra, to devise Applicant's instantly claimed skin penetrating composition. 
Beyer et al. disclose a skin penetrating “variant” of a UV protective lipid vesicle carrier with good adhesion to the skin comprising a liposomal carrier system that penetrates the skin comprising e.g. phospholipids in which at least one antioxidant is encapsulated therein; wherein said antioxidant can be present in the amount of 0.01-20 wt% and can be a vitamin, and wherein the lipid vesicle has a particle size of 10-1000 nm. Since anyone of ordinary skill in the art would know that good skin adhesion is the first requisite step to successful skin penetration, since Beyer et al. disclose that their lipid vesicle carrier system affords good skin adhesion surviving several washings, can include e.g. oils and antioxidants, and further provides via the positive surface charge of 1-150 mV the advantages of permitting large amounts of lipophilic actives to be stably encapsulated therein and permits incorporation of the encapsulated lipophilic active in hydrophilic (e.g. water-based) cosmetic and pharmaceutical formulations; since Murad discloses that retinol (i.e. Vitamin A) is a potent antioxidant, and that micro-encapsulated retinol applied to skin can help reduce the appearance of deep wrinkles; and since El Maghraby et al. disclose that liposomal carrier systems comprising e.g. TWEEN 80 (i.e. Polysorbate 80, i.e. polyoxyethylene (20) sorbitan monooleate; i.e. a polysorbate consisting of e.g. 20 oxyethylene groups esterified with one C8-C22 fatty acid) exhibit enhanced penetration of the skin with significantly improved transdermal delivery of the lipophilic drug encapsulated therein (e.g. estradiol) (abstract; pages 64, 70, 72); one of ordinary skill in the art would be motivated to formulate the Beyer et al. skin penetrating “variant” lipid vesicle carrier by combining e.g. inulin lauryl carbamate, a positively charged molecule (e.g. C12-C22 alkyltrimethylammonium salt), TWEEN 80, polyol, and phospholipids, with e.g. 0.01-20 wt% retinol incorporated therein, wherein the composition has a positive surface charge of 1-150 mV; with the reasonable expectation that the resulting composition will adhere to and successfully penetrate the skin, and permit stable incorporation of large amounts of lipophilic retinol oil in the particle and stable incorporation of the particle with encapsulated lipophilic active in water-based cosmetic and pharmaceutical formulations.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed August 5, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “The Beyer reference is excepted as prior art per 35 USC 102(b)(2)(C)” because the claimed invention and the cited Beyer reference applied as prior art were owned by the same person or subject to an obligation of assignment to the same person not later than the effective filing date of the claimed invention. Specifically, Applicant contends the following:
a. The Beyer reference was assigned to AIR PRODUCTS on January 10, 2014. 
b. The effective filing date of the claimed invention was August 10, 2015. 
c. The claimed invention was assigned to AIR PRODUCTS on August 10, 2016. 
The Examiner, however, would like to point out the following:
1. In this case, the requirement for the 35 USC 102(b)(2)(C) exception is that the Beyer reference and the present invention must both be assigned to AIR PRODUCTS not later than the effective filing date of the claimed invention. The effective filing date is August 10, 2015. On that date, Beyer was assigned to AIR PRODUCTS, but the claimed invention, according to Applicant, was not. The claimed invention was not assigned to AIR PRODUCTS until August 10, 2016, one year later than the effective filing date. 
2. Therefore, the requirement that both Beyer and the claimed invention are assigned to AIR PRODUCTS not later than the effective filing date of the claimed invention, i.e. which is August 10, 2015, has not been met. Further, even assuming, arguendo, that the claimed invention was in fact assigned to the inventors, i.e. Beyer, Munk, and Sacher, on August 10, 2015, and the cited Beyer reference was assigned to AIR PRODUCTS on August 10, 2015, the requirement that the Beyer reference and the claimed invention are subject to an obligation of assignment to the same person on August 10, 2015 has not been met. 
3. Finally, just because the Beyer reference and the present application share two common inventors, i.e. Beyer and Sacher, does not mean that they are owned by the same person or subject to an obligation of assignment to the same person. In this case, it is noted that Munk, an inventor for the present application, is not an inventor for the Beyer reference, and D. Teichmuller and S. Teichmuller, inventors for the Beyer reference, are not inventors for the claimed invention. Even if the inventors for the Beyer reference and the present application were one and the very same, inventors are not necessarily owners. Hence, even assuming, arguendo, that Beyer and the present application did in fact have the very same inventors, having the very same inventors does not mean that they are owned by the same person or subject to an obligation of assignment to the same person. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617